COURT OF APPEALS OF VIRGINIA


            Present: Judges Beales, Malveaux and Senior Judge Clements
            Argued by videoconference
PUBLISHED




            SARAH ELLIS PEED
                                                                               OPINION BY
            v.      Record No. 0767-20-4                              JUDGE MARY BENNETT MALVEAUX
                                                                             JANUARY 12, 2021
            VIRGINIA DEPARTMENT OF TRANSPORTATION
             AND WASHINGTON GAS LIGHT COMPANY


                                    FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                                                Thomas P. Mann, Judge

                             Isak Howell (Howell Law Office, on briefs), for appellant.

                             E. Scott Moore, Assistant Attorney General (Mark R. Herring,
                             Attorney General; Donald D. Anderson, Deputy Attorney General;
                             Julie M. Whitlock, Senior Assistant Attorney General/Section Chief,
                             on brief), for appellee Virginia Department of Transportation.

                             Michael S. Dingman (Shane M. Murphy; S. Miles Dumville;
                             Douglas Pittman; Reed Smith LLP, on brief), for appellee
                             Washington Gas Light Company.


                    Sarah Ellis Peed (“appellant”) appeals an order of the Fairfax Circuit Court (“circuit court”)

            granting the Virginia Department of Transportation’s (“VDOT”) motion to dismiss and sustaining

            the Washington Gas Light Company’s (“WGL”) demurrer on the basis that she lacked standing to

            appeal. Appellant argues that the circuit court erred in granting the motions because she was a party

            to and was aggrieved by VDOT’s case decision. For the following reasons, we affirm the decision

            of the circuit court.
                                        I. BACKGROUND

       On January 20, 2020, appellant filed a petition for appeal in the circuit court in reference

to VDOT’s approval of WGL’s application for a land use permit.1 In her petition, appellant

alleged the following:

               On January 2, 2019, WGL submitted an application to VDOT for a
               land use permit to place a large transmission pipeline through the
               Pimmit Hills neighborhood. Initial paperwork describes the
               proposed pipeline as the last phase (6) of their Tysons Strip 1 24”
               Gas Pipeline Replacement Project. . . . Phases 1-5 of the Tysons
               Strip 1 project diverts the project away from Route 7, under which
               lies the current pipeline, onto other roadways, bringing the pipeline
               to Magarity Road at the intersection of Peabody Drive (i.e., in front
               of the Pimmit Hills neighborhood). . . . Rather than continue the
               pipeline down Magarity Road to Route 7, WGL proposes to
               zig-zag the pipeline through the Pimmit Hills residential
               neighborhood from Peabody Drive onto Fisher Drive, to Cherri
               Drive, to Leonard Drive, to Cherri Drive, to Griffith Road, to
               Pimmit Drive, and then to Route 7. All of these roads are
               residential streets with single family homes on both sides of the
               road.

       Appellant alleged that because of heavy construction and flooding risks in the area, as

well as the availability of a better alternative along Route 7, “Pimmit Hills residents and their

political representatives have voiced strong opposition to the placement of the pipeline in the

Pimmit Hills neighborhood.” Appellant stated that the Pimmit Hills Citizens’ Association

(“PHCA”) held a meeting on October 9, 2018 to discuss the pipeline and voted “nearly

unanimously” in opposition to the pipeline. In May 2019, the PHCA adopted a formal resolution

opposing placement of the pipeline through Pimmit Hills. Appellant further stated that in an

October 3, 2018 community meeting, WGL told community members that it had not completed a

study of the Route 7 option.



       1
         VDOT regulations provide that the agency may issue land use permits which “set[] the
conditions under which VDOT allows its right-of-way to be used or changed.” 24 VAC
30-151-10.
                                             -2-
        Appellant further alleged that on March 12, 2019, a deputy district administrator for

VDOT denied WGL’s permit application, stating that VDOT supported the placement of the

pipeline along the Route 7 corridor. WGL appealed this decision on April 10, 2019. On July 25,

2019, the Northern Virginia district administrator for VDOT denied the permit request and

advised WGL to coordinate the pipeline installation with the planned Route 7 widening and

place the pipeline along the Route 7 route. WGL appealed this denial on August 22, 2019. On

October 21, 2019, the VDOT permit manager for Arlington and Fairfax Counties issued a letter

to WGL informing them that VDOT rescinded its existing denials of the permit’s proposed route

and instead denied the permit application because it lacked a professional engineer’s signature.

On November 5, 2019, after WGL submitted a new permit application with the required

signature, VDOT granted the land use permit for the Pimmit Hills route. Appellant alleged that

“[n]o justification or explanation was provided for VDOT’s reversal, and there was no

opportunity for community input regarding the new, signed permit application.” She claimed

that VDOT’s decision in approving the permit “was unlawful, arbitrary, and in contravention of

the public trust.”

        Regarding her participation in the permit proceedings, appellant alleged that she was “a

homeowner and resident within the Pimmit Hills neighborhood of Fairfax County,” as well as “a

member of the . . . PHCA and the PHCA Pipeline Committee.” She further alleged that her

property was “directly [located] on the pipeline route proposed by WGL.” Appellant asserted

that she had standing to appeal because she was “a person aggrieved and affected by the

proposed installation of a high-pressure pipeline directly in front of her property and home,




                                               -3-
which w[ould] pose a risk to her and her family’s life and health and diminish her property

value.”2

       VDOT filed a plea in bar and motion to dismiss, and WGL filed a demurrer in response

to appellant’s petition for appeal. Both appellees asserted that appellant was not a “party

aggrieved” by VDOT’s decision and therefore lacked standing to pursue her appeal.

       On May 27, 2020, appellant filed a response to VDOT and WGL’s defensive pleadings.

Appellant argued that she had standing as an “unnamed party” to the permit proceedings due to

VDOT’s actions in “consistently treat[ing] her and other members of the [PHCA] Pipeline

Committee as parties to the case decision by inviting, considering, and relying on their written

comments throughout the permitting process.” Appellant further argued that she was

“aggrieved” by the issuance of the permit because construction of the pipeline would temporarily

deny her ingress and egress and that the placement of the proposed pipeline in close proximity to

her home would risk her family’s health and safety and that these considerations were burdens

and risks not shared by the general public.

       On June 5, 2020 the circuit court held a hearing on VDOT’s motion to dismiss and

WGL’s demurrer. After hearing the parties’ arguments, the circuit court concluded that “[u]nder

the [V]APA and the Supreme Court Rules, [appellant] is not a party to the underlying case

decision.” The court further stated that “even assuming that [appellant] was a party, she is not

aggrieved under the case law as the [c]ourt reads it.”


       2
          Appellant later filed a motion for leave to amend petition. In her motion, appellant
“request[ed] leave to amend her Petition for Appeal in order to clarify the factual basis for her
standing and to properly characterize her participation in the permitting process.” In the
amended petition, appellant added further allegations regarding VDOT’s solicitation of
comments and the PHCA’s submission of written comments regarding the land use permit.
Appellant also filed letters to and from VDOT and the PHCA as attachments to her amended
petition. However, appellant did not notice a hearing on her request to amend her petition.
During the hearing before the circuit court, the court stated that “it was working off the petition
for appeal. That’s all I can do. . . . I am here on the underlying and original petition for appeal.”
                                                  -4-
       The circuit court subsequently entered orders granting VDOT’s motion to dismiss and

sustaining WGL’s demurrer. This appeal followed.

                                          II. ANALYSIS

       On appeal, appellant argues that the circuit court erred in granting VDOT’s motion to

dismiss and sustaining WGL’s demurrer because she had standing to appeal VDOT’s land use

permit approval as a party aggrieved under the provisions of the Virginia Administrative Process

Act (“VAPA”).

       Whether a party has established standing is a matter of law reviewed de novo. Va.

Marine Res. Comm’n v. Clark, 281 Va. 679, 686-87 (2011), overruled in part on other grounds

by Woolford v. Va. Dep’t of Tax’n, 294 Va. 377, 390 n.4 (2017). “On a motion to dismiss an

administrative appeal based on standing, where . . . the circuit court has not taken any evidence

on the allegations contained in the petition, ‘we treat the factual allegations in the petition as we

do on review of a demurrer.’” Reston Hosp. Ctr., LLC. v. Remley, 59 Va. App. 96, 109 (2011)

(quoting Clark, 281 Va. at 686). “A demurrer tests the legal sufficiency of facts alleged in

pleadings, not the strength of proof.” Id. (quoting Glazebrook v. Bd. of Supervisors, 266 Va.

550, 554 (2003)). Accordingly, “[w]e accept as true all facts properly pleaded in the [petition for

appeal] and all reasonable and fair inferences that may be drawn from those facts.” Id.

(alterations in original) (quoting Glazebrook, 266 Va. at 554). However, “[i]t is incumbent upon

the appellant to plead facts sufficient to demonstrate standing.” Id. at 110.

       “As a general proposition, the [VAPA] governs the appeals process for administrative

decisions, unless the agency’s basic law provides otherwise.” Health Sys. Agency of N. Va., Inc.

v. Stroube, 47 Va. App. 299, 308 (2005).3 Because the statutes governing VDOT are silent


       3
        “‘Basic law’ or ‘basic laws’ means provisions of the Constitution and statutes of the
Commonwealth authorizing an agency to make regulations or decide cases or containing
procedural requirements therefor.” Code § 2.2-4001.
                                             -5-
regarding procedures for judicial review of VDOT’s case decisions,4 we look to the VAPA. See

Code §§ 33.2-257.1 to 33.2-280.1 (providing no specific procedure for judicial review to the

circuit court in the statutes pertaining to VDOT).

          The VAPA provides, in pertinent part, that

                 [a]ny person affected by and claiming the unlawfulness of any
                 regulation or party aggrieved by and claiming unlawfulness of a
                 case decision . . . shall have a right to the direct review thereof by
                 an appropriate and timely court action against the agency or its
                 officers or agents in the manner provided by the Rules of Supreme
                 Court of Virginia.

Code § 2.2-4026(A).5 “It is clear that, under Code § 2.2-4026, two things must be true for a

person to appeal a case decision: the person must be a party to the administrative proceeding

from which the case decision arises, and the person must be ‘aggrieved.’” Remley, 59 Va. App.

at 108.

          Further, it is also clear from Code § 2.2-4026(A) that an appeal of a case decision under

the VAPA will be “in the manner provided by the Rules of the Supreme Court of Virginia.”

“Such appeals brought under the [VAPA] are governed by Part 2A of the Rules of [the Supreme

Court of Virginia].” State Water Control Bd. v. Crutchfield, 265 Va. 416, 423 (2003); see also

Rule 2A:1. To obtain judicial review of an agency decision, Rule 2A:2(a) requires that “[a]ny

party appealing from a regulation or case decision shall file with the agency secretary, within 30

days . . . of the final order in the case decision, a notice of appeal.” (Emphasis added). Rule

2A:1(c) defines a “party” as follows:



         VDOT’s decision to approve WGL’s application for a land use permit constituted a case
          4

decision under the VAPA. See Code § 2.2-4001 (defining “case decision” as “any agency
proceeding or determination that, under laws or regulations at the time, a named party . . . is not,
or may or may not be . . . in compliance with any existing requirement for obtaining or retaining
a license or other right or benefit”).

         Appellant’s appeal is limited to her challenge of VDOT’s case decision regarding the
          5

land use permit; she does not assert that any VDOT regulation is unlawful.
                                                -6-
               The term “party” means any person affected by and claiming the
               unlawfulness of a regulation, or a party aggrieved who asserts a
               case decision is unlawful or any other affected person or aggrieved
               person who appeared in person or by counsel at a hearing, as
               defined in [Code] § 2.2-4001, with respect to the regulation or case
               decision as well as the agency itself. Whenever a case decision
               disposes of an application for a license, permit or other benefit, the
               applicant, licensee or permittee shall be a necessary party to any
               proceeding under this part.

       The above-cited provisions establish that under the VAPA, any “party aggrieved” may

appeal an agency case decision. Code § 2.2-4026(A). In addition, as further explained by Rule

2A:1(c), a “party” with the ability to appeal a case decision includes “a party aggrieved who

asserts a case decision is unlawful” and “any other affected person or aggrieved person who

appeared in person or by counsel at a hearing . . . with respect to the . . . case decision.”

       Appellant argues that she was “a party aggrieved” and therefore had standing to appeal

VDOT’s case decision. Because we find the question of whether appellant was a party to the

case decision dispositive, we address this issue first.6

       Appellant asserts that she was a party to the land use permit proceeding because she was

a member of the PHCA. She alleges that VDOT requested comments from this organization and

that the PHCA submitted the requested comments to VDOT in regard to the proposed land use

permit. Therefore, appellant argues, her participation in the commenting process made her a

party to the administrative proceeding and provided her with standing to appeal VDOT’s case

decision.




       6
          VDOT argues that appellant failed to allege how she was aggrieved by the issuance of
the land use permit because the permit only provided permission to disturb the right-of-way and
control traffic. VDOT notes that appellant asserted concerns with WGL’s proposed natural gas
pipeline, but the ability to regulate utilities, such as a natural gas pipeline, is not within VDOT’s
purview. Because we conclude that appellant was not a party to the case decision, it is not
necessary for us to reach the question of whether appellant was truly aggrieved by VDOT’s
approval of the land use permit.
                                                    -7-
       We reject appellant’s argument based on our review of the structure and plain language

of the VAPA and Rule 2A:1(c). “In construing the language of rules and statutes, ‘we must give

effect to the [drafters’] intention[s] as expressed by the language used unless a literal

interpretation of the language would result in a manifest absurdity.’” Muse Const. Grp., Inc. v.

Commonwealth Bd. for Contractors, 61 Va. App. 125, 130-31 (2012) (en banc) (alterations in

original) (quoting Conyers v. Martial Arts World of Richmond, Inc., 273 Va. 96, 104 (2007)).

“Thus, the Rules are applied according to their plain language.” Browning v. Browning, 68

Va. App. 19, 25 (2017). In interpreting a statute, we also “apply [its] plain language . . . unless

the terms are ambiguous, or applying the plain language would lead to an absurd result.”

Boynton v. Kilgore, 271 Va. 220, 227 (2006) (citation omitted).

       First, a review of Code § 2.2-4026(A) and Rule 2A:1(c) shows that each uses the terms

“party” and “person” separately. Code § 2.2-4026(A) provides that a case decision may be

appealed by a “party aggrieved,” while a regulation may be appealed by “[a]ny person affected

by and claiming the unlawfulness” of that regulation. Rule 2A:1(c) provides that an agency’s

case decision may be appealed by “a party aggrieved,” or “any other affected person or

aggrieved person” who appeared at a formal hearing. The structure of the statute and rule makes

clear that a “party” is different than a “person,” as the specific terms are used separately in each.

See Klarfeld v. Salsbury, 233 Va. 277, 284-85 (1987) (“When the General Assembly uses two

different terms in the same act, it is presumed to mean two different things.” (quoting Forst v.

Rockingham Poultry Mktg. Coop., Inc., 222 Va. 270, 278 (1981))). The use of the terms “person

affected” and “affected person” in Code § 2.2-4026(A) and Rule 2A:1(c), respectively, leads to

the conclusion that there is a larger, broader category of persons who may appeal to the circuit

court when a regulation is at issue or when that person has appeared at a formal hearing, as




                                                 -8-
opposed to when a case decision issues without a formal hearing, where appeals are limited to

parties.

           Second, in seeking guidance on the plain meaning of the language of Code § 2.2-4026(A)

and Rule 2A:1(c), we look to the dictionary definition of the word “party.” Where a “statute’s

terms are undefined” by the legislature, we give those terms “their ‘ordinary meaning,’ in light of

‘the context in which [they are] used.’” Va. Marine Res. Comm’n v. Chincoteague Inn, 287 Va.

371, 384 (2014) (alteration in original) (quoting Lawlor v. Commonwealth, 285 Va. 187, 237

(2013)). In ascertaining such meaning, dictionary definitions may be consulted. See, e.g., Sch.

Bd. of the City of Norfolk v. Wescott, 254 Va. 218, 224 (1997) (relying upon a legal dictionary

definition to define “arbitrary and capricious”). Black’s Law Dictionary defines a “party” as

“[s]omeone who takes part in a transaction” or “[o]ne by or against whom a lawsuit is brought;

anyone who both is directly interested in a lawsuit and has a right to control the proceedings,

make a defense, or appeal from an adverse judgment.” Party, Black’s Law Dictionary (11th ed.

2019). Under the second, more relevant, definition, it becomes clear that the facts alleged by

appellant in her petition did not establish that she was a party to the land use permit approval

proceeding. Appellant did not bring a lawsuit against anyone, nor did anyone sue her. Further,

while she might qualify as someone “directly interested” in the land use permitting process, she

had no right under the VDOT statutes or regulations to control the proceedings, make a defense,

or appeal VDOT’s decision within the agency. There are no provisions in the VDOT regulations

allowing for the public to intervene in the land use permit application process or for public

hearings on potential land use permits. In addition, VDOT regulations provide that only an

applicant or permittee can appeal VDOT’s decisions regarding land use permit applications

before the agency. See 24 VAC 30-151-100.




                                                -9-
       Here, appellant bases her alleged “party” status on the allegation in her petition that, as a

member of the PHCA, she provided comments to VDOT and VDOT considered these

comments. However, we conclude, based on the plain meaning of the word “party,” that making

comments to an administrative agency does not transform an interested member of the public

into a party. While VDOT solicited and considered comments from the PHCA in regard to the

proposed land use permit, these actions did not amount to providing the neighborhood committee

with any actual or formal control over the direction of the permitting proceeding. In this case,

there were only two actual parties who had the ability to control the proceedings, make a

defense, or appeal—WGL, the permit applicant, and VDOT, the administrative agency with the

authority to approve the permit application.

       However, appellant argues that despite the clear language of the VAPA and Rule

2A:1(c), she had standing to appeal VDOT’s case decision as an “unnamed party” to that

decision. Appellant’s argument that she was an “unnamed party” is based on language from a

decision of this Court, The Laurels of Bon Air, LLC v. Med. Facilities of America LIV Ltd.

P’ship, 51 Va. App. 583 (2008). In Laurels of Bon Air, appellants were five nursing homes that

claimed that the Virginia Department of Health (“VDH”) should not have granted a request by a

competitor to relocate hospital beds from one of its facilities to two others. Id. at 588. Two of

the appellant nursing homes wrote letters to VDH requesting an informal fact-finding

conference. Id. at 589. VDH refused to conduct a conference, asserting that a recently enacted

statute exempted the relocation request from the normal process governing certificates of public

need. Id. All of the appellants responded by filing petitions with VDH seeking “good cause”

standing7 to participate in administrative hearings. Id. VDH denied that request on the ground


       7
         The statutes regarding certificates of public need for medical projects permit individuals
to seek “good cause” standing to intervene in the proceeding and request an informal fact-finding
conference under the VAPA. See Code § 32.1-102.6(D).
                                                - 10 -
that the new statute exempted qualifying relocation requests from the administrative process and,

by doing so, precluded nonparties from obtaining standing to participate in VDH’s more

abbreviated process. Id. Claiming to be “aggrieved parties” from the agency case decision,

appellants filed petitions for appeal to the circuit court. Id. at 589-90.

        This Court upheld the circuit court’s dismissal of appellants’ VAPA appeal on the basis

that the appellants lacked standing. Id. at 596-97. In making its determination, our Court noted

that

               [a] party who is not “named,” but a party nonetheless, can appeal
               to circuit court if he is genuinely “aggrieved” by the case decision,
               see Code § 2.2-4026, or qualifies as a “necessary party” essential
               to the resolution of the appeal, Browning–Ferris Ind. v. Residents
               Involved, 254 Va. 278, 282 (1997), or is otherwise deemed a party
               under Rule 2A:1.

Id. at 591.

        Appellant argues that this language supports her theory that she was an “unnamed party”

to the land use permitting decision. However, in Laurels of Bon Air, our Court specifically

noted that an “unnamed party” must be “a party nonetheless.” Id. Here, we have already

concluded that appellant is not a party based upon the structure of Code § 2.2-4026 and Rule

2A:1(c) and the plain meaning of the word “party.” Because appellant was not “a party

nonetheless,” the “party who is not ‘named’” language of Laurels of Bon Air does not lend

support to her conclusion that she was a party to the land use permit proceeding.

        To the contrary, a further reading of Laurels of Bon Air supports our determination that

appellant had no standing to appeal VDOT’s decision. As appellant was not a party to the case

decision, she could only be considered a nonparty to that action. Laurels of Bon Air makes clear

that “[n]onparties . . . cannot appeal a case decision to the circuit court under [the] VAPA. They

can appeal, however, the agency’s decision to exclude them from participating in the

administrative process . . . .” Id. In Laurels of Bon Air, this Court determined that appellants
                                                - 11 -
had the ability to appeal the question of whether VDH properly refused to recognize their

standing to intervene under a provision of the certificate of public need statutes that allows for

“good cause” standing to participate in the administrative hearings. Id. Here, the statutes

governing VDOT contain no provision for “good cause standing,” and consequently appellant

appealed only VDOT’s case decision to the circuit court. Because appellant is a nonparty, the

VAPA provides her with no method to appeal this case decision.

       Even while accepting as true all facts alleged in appellant’s petition and all reasonable

and fair inferences that may be drawn from them, appellant has not alleged sufficient facts in her

original petition to establish that she had standing to appeal the land use permit approval. We

hold, based upon the structure and plain meaning of Code § 2.2-4026 and Rule 2A:1(c), that, in

this case, participating in public comments on a permit application did not establish that

appellant was a “party” to the administrative agency’s case decision. Therefore, we conclude

that the circuit court did not err in granting the motion to dismiss and sustaining the demurrer on

the basis that appellant lacked standing to appeal VDOT’s case decision regarding WGL’s land

use permit application.

                                        III. CONCLUSION

       For the reasons set forth above, we affirm the decision of the circuit court granting

VDOT’s motion to dismiss and sustaining WGL’s demurrer.

                                                                                           Affirmed.




                                               - 12 -